                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN JAMES NEELY,                          :   CIVIL ACTION NO. 3:16-CV-1565
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
MARK GARMEN and PA STATE                    :
ATTORNEY GENERAL,                           :
                                            :
                    Respondents             :

                                       ORDER

      AND NOW, this 14th day of June, 2019, upon consideration of the application

(Doc. 1) for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by petitioner

Kevin James Neely (“Neely”), and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     Neely’s petition (Doc. 1) for a writ of habeas corpus pursuant to
             28 U.S.C. § 2254 is DENIED.

      2.     There is no basis for the issuance of a certificate of appealability.
             See 28 U.S.C. § 2254 Rule 11(a).

      3.     The Clerk of Court is directed to CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
